Citation Nr: 0623195	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-15 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral high 
frequency sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Katherine G. Doyle, Legal Intern





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the benefit sought on appeal.  
The veteran, who had active service from July 1964 to June 
1985, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


FINDING OF FACT

The veteran is not currently show to have a hearing loss 
disability as defined by the VA.  


CONCLUSION OF LAW

Bilateral high frequency sensorineural hearing loss was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in September 2004.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that his hearing loss is 
related to service, and more specifically, to noise he was 
exposed to in connection with his duties as a pilot.  He 
points out that service medical records clearly document a 
high frequency hearing loss in his right ear.  Therefore, a 
favorable determination has been requested.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as high frequency sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the threshold for normal hearing is from 0 to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  For 
VA purposes, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

A review of the evidence of record discloses that service 
medical records show that the veteran manifested a degree of 
high frequency hearing loss in his right ear during service.  
According to the VA examiner who evaluated the veteran in 
October 2004, the veteran's service separation physical 
indicated normal hearing acuity through 4000 hertz with 
moderate hearing loss measured at 50 decibels at 6000 hertz 
in the right ear.  The physician stated that the veteran's 
left ear indicated normal hearing acuity throughout service.  
The physician also noted that the veteran's last flight 
physical indicated decreased hearing acuity at 500 and 6000 
frequencies in the right ear, but there was no audiometric 
data in his medical record for this conclusion.

At the VA examination conducted in October 2004, audiometry 
testing revealed speech recognition ability of 100 percent in 
each ear.  The VA examiner concluded that the veteran has 
normal hearing acuity through 4000 hertz, with mild hearing 
loss at 6000 hertz in the right ear.  Still further, the pure 
tone threshold test results were averaged at 19 in the right 
ear and 23 in the left ear.  The examination report shows 
that the puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz were 15, 15, 20, and 25, 
respectively in the right ear, and 15, 15, 25 and 35, 
respectively, in the left ear.

Based on this record, the Board concludes that service 
connection for bilateral hearing loss is not warranted.  
While a degree of high frequency hearing loss was 
demonstrated in the right ear during service, and at the time 
of the October 2004 VA examination, the VA examination 
clearly shows that the veteran does not have a hearing loss 
disability in either ear as defined by 38 C.F.R. § 3.385.  
More specifically, there is no medical evidence that shows 
the veteran has auditory thresholds in any of the frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz that is 40 decibels 
or greater, that the auditory thresholds for at least three 
of those frequencies are 26 decibels or greater or that 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In the absence of medical evidence 
that shows the veteran meets the requirement of a hearing 
loss disability as defined in 38 C.F.R. § 3.385, service 
connection must for bilateral hearing loss must be denied.  


ORDER

Service connection for hearing loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting, Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


